Pkp„ Curiam.
In Landis v. Shaffer, 4 Serg. & Rawle 196, the construction of the arbitration law of the 20th of March 1810, relative to costs, was clearly stated and fixed. The governing principle is, that the appellant shall pay costs unless he succeeds at least partially in the appeal. Where he does succeed partially in the appeal, he is not to pay costs accruing in consequence of the appeal. This is true without regard to the fact whether new evidence be introduced before the jury or not. The court, on motion, would have directed the judgment to be entered for the plaintiff without costs accruing in consequence of the appeal; and it is their duty now to modify the judgment accordingly. The execution must then be adapted to the judgment. It is therefore ordered that the judgment be modified so as to stand for the amount of the verdict, without costs accruing in consequence of the appeal, and that the execution stand according to the judgment thus modified.